749749790Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 17, 18, 24, 25, 29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (U.S. Pub No. 2020/0092905 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1).


1. Vos teaches a method for wireless communication at a user equipment (UE), comprising: determining that a base station supports preconfigured uplink resources (PUR) for uplink data transmissions from the UE using PUR without performing a random access procedure; transmitting a PUR request message to the base station based at least in part on the determining that the base station supports PUR [par 0042, According to embodiments, if a UE expects DL data or more UL data to be sent after a UL data transmission in the PUR, the UE can request a base station, such as an evolved NodeB (eNB), a next generation NodeB (gNB) or other base station or network node configuration, to place the UE directly into ‘connected mode’ immediately after receipt of the acknowedgement (ACK) for the UL data transmission in the PUR. Consequently, DL data and any further UL data can be transmitted to the UE and from the UE, respectively, without the resource overhead which would be required for the random-access process], wherein the PUR request message requests resources for one or more subsequent uplink transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the base station of the one or more subsequent uplink transmissions using PUR is requested [par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowedgement]; receiving a PUR configuration from the base station that identifies PUR allocated to the UE for the uplink transmissions using PUR [par 0043, the base station (e.g. eNB, gNB or other base station or network node configuration) can assign a new ‘preconfigured- RNTI (PC-RNTI) during the initial PUR configuration, especially when the UL data transmission is a grant free process. The assignment of the PC-RNTI can resolve the problem due to the limited size (e.g. 16 bits) of the physical layer ID of the DL control channel]; and transmitting the uplink transmissions to the base station using the PUR allocated to the UE [par 0045, As previously noted, the UE may indicate that it is not expecting DL data packets after UL data transmission is completed, and this UE may indicate that it is not expecting DL data packets during the configuration of the pre- configured UL resources. For example, the UE may indicate a non-expectation of downlink data packets during transmission of the uplink data to the network node, such as a base station, eNB or gNB].
 	Vos fail to show receiving a system information block from a base station; determining, based at least in part on the system information block, wherein the PUR configuration is based at least in part on the PUR request message; wherein the PUR configuration is based at least in part on the PUR request message.
	In an analogous art Li  show receiving a system information block from a base station; determining, based at least in part on the system information block, wherein the PUR configuration is based at least in part on the PUR request message [par 0071, 0072, The user terminal 600 is connected to base station 602 and utilizing 604 dedicated preconfigured uplink resources. The user terminal receives System Information Block, SIB, broadcast 610 from the new base station 608. The SIB transmission may comprise PUR related information, such as PUR release enabling indication and unused PURs threshold, for example]; wherein the PUR configuration is based at least in part on the PUR request message [par 0074, 0077, The new base station transmits a PUR release request 614 to the old base station 602. The request informs the old base station 602 that the user terminal will no longer utilize dedicated preconfigured uplink resources of the old base station and that they may be released. The new base station 608 transmits configuration data of the dedicated preconfigured uplink resources to the user terminal 600 and the is terminal may start utilizing the resources].


7. Vos and Li demonstrate the method of claim 1, Vos fail to show wherein system information block (SIB) indicates PUR support by the base station
 	In an analogous art Li show wherein system information block (SIB) indicates PUR support by the base station [Par 0036, 0037, the apparatus is configured to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells. he base station may broadcast information for enabling dedicated PUR release for neighboring cells]. 
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Li because provide uplink small data transmission is support of transmission over preconfigured uplink resources (PUR) for user terminals in idle mode or connected mode.

8. Vos and Li disclose the method of claim 7, wherein the SIB indicates one or more of acknowledged mode (AM) PUR support that provides acknowledgments of PUR transmissions via layer two or layer three acknowledgments, unacknowledged mode (UM) PUR support that provides acknowledgments of PUR transmissions via layer one HARQ acknowledgments, or combinations thereof [Vos par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/gNB 602 for acknowedgement of receipt of the message].


17, Vos defines a method for wireless communication at a base station, comprising: identifying a set of preconfigured uplink resources (PUR) for uplink transmissions from a user equipment (UE) to the base station without performing a random access procedure: [par 0042, According to embodiments, if a UE expects DL data or more UL data to be sent after a UL data transmission in the PUR, the UE can request a base station, such as an evolved NodeB (eNB), a next generation NodeB (gNB) or other base station or network node configuration, to place the UE directly into ‘connected mode’ immediately after receipt of the acknowedgement (ACK) for the UL data transmission in the PUR. Consequently, DL data and any further UL data can be transmitted to the UE and from the UE, respectively, without the resource overhead which would be required for the random-access process]; receiving a PUR request message from a first UE[par 0043, the base station (e.g. eNB, gNB or other base station or network node configuration) can assign anew ‘preconfigured-RNTI (PC-RNTI) during the initial PUR configuration, especially when the UL data transmission is a grant free process. The assignment of the PC-RNTI can resolve the problem due to the limited size (e.g. 16 bits) of the physical layer ID of the DL control channel]; wherein the PUR request message par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement]; determining a PUR configuration for the first UE that identifies a PUR allocation for the first UE for the uplink transmissions using PUR; and transmitting the PUR configuration to the first UE [par 0045, As previously noted, the UE may indicate that it is not expecting DL data packets after UL data transmission is completed, and this UE may indicate that it is not expecting DL data packets during the configuration of the pre-configured UL resources. For example, the UE may indicate a non-expectation of downlink data packets during transmission of the uplink data to the network node, such as a base station, eNB or gNB]
 	Vos fail to show transmitting an indication of the set of PUR to one or more UEs in a system information block
 	In an Li show transmitting an indication of the set of PUR to one or more UEs in a system information block [par 0071, 0072, The user terminal 600 is connected to base station 602 and utilizing 604 dedicated preconfigured uplink resources. The user terminal receives System Information Block, SIB, broadcast 610 from the new base station 608. The SIB transmission may comprise PUR related information, such as PUR release enabling indication and unused PURs threshold, for example];
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Li because provide uplink small data transmission is support of transmission over preconfigured uplink resources (PUR) for user terminals in idle mode or connected mode.


18. Vos and Li creates the method of claim 17, wherein the determining the PUR configuration further comprises: determining whether the PUR request message Is formatted to request acknowledgment of PUR transmissions via radio resource control (RRC) acknowledgments or to request a layer one HARQ acknowledgment of PUR transmissions [Vos par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/QNB 602 sends the ACK message (contained in DC!) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/gNB 602 for acknowledgement of receipt of the message].


21. Vos and Li defines the method of claim 17, wherein the SIB indicates one or more of acknowledged mode (AM) PUR support that provides acknowledgments of PUR transmissions via layer two or layer three acknowledgments, unacknowledged mode (UM) PUR support that provides acknowledgments of PUR transmissions via layer one Vos, par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/QNB 602 for acknowedgement of receipt of the message].


24. Vos creates an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor [par 0027, The network node includes a network interface for receiving and transmitting data, a processor and a non-transient memory for storing instructions. The instructions when executed by the processor cause the network node to transmit a downlink control information (DCI) to a UE]; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine that the base station supports preconfigured uplink resources (PUR) for uplink data transmissions from the UE using PUR without performing a random access procedure: transmit a PUR request message to the base station based at least in part on the determining that the base station supports PUR [par 0042, According to embodiments, if a UE expects DL data or more UL data to be sent after a UL data transmission in the PUR, the UE can request a base station, such as an evolved NodeB (eNB), a next generation NodeB (gNB) or other base station or network node configuration, to place the UE directly into ‘connected mode’ immediately after receipt of the acknowledgement (ACK) for the UL data transmission in the PUR. Consequently, DL data and any further UL data can be transmitted to the UE and from the UE, respectively, without the resource overhead which would be required for the random-access process], wherein the PUR request message requests resources for one or more subsequent uplink data transmissions using PUR and indicates whether a radio resource control message for layer one hybrid automatic repeat request (HARQ) acknowledgment of reception at the base station of the one or more subsequent uplink data transmissions using PUR is requested [par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre- configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement]; receive a PUR configuration from the base station that identifies PUR allocated to the UE for the uplink data transmissions using PUR[par 0043, the base station (e.g. eNB, QNB or other base station or network node configuration) can assign a new ‘preconfigured-RNTI (PC- RNTI) during the initial PUR configuration, especially when the UL data transmission is a grant free process. The assignment of the PC-RNTI can resolve the problem due to the limited size (e.g. 16 bits) of the physical layer ID of the DL control channel]; and transmit the uplink data transmissions to the base station using the PUR allocated to the UE [par 0045, As previously noted, the UE may indicate that it is not expecting DL data packets after UL data transmission is completed, and this UE may indicate that it is not expecting DL data packets during the configuration of the pre- configured UL resources. For example, the UE may indicate a non-expectation of downlink data packets during transmission of the uplink data to the network node, such as a base station, eNB or gNB].
 	Vos fail to show receive a system information block from a base station; determine, based at least in part on the system information block, wherein the PUR configuration is based at least in part on the PUR request message; wherein the PUR configuration is based at least in part on the PUR request message.
 	In an analogous art Li show receive a system information block from a base station; determine, based at least in part on the system information block, wherein the PUR configuration is based at least in part on the PUR request message[par 0071, 0072, The user terminal 600 is connected to base station 602 and utilizing 604 dedicated preconfigured uplink resources. The user terminal receives System Information Block, SIB, broadcast 610 from the new base station 608. The SIB transmission may comprise PUR related information, such as PUR release enabling indication and unused PURs threshold, for example]; wherein the PUR configuration is based at least in part on the PUR request message[par 0074, 0077, The new base station transmits a PUR release request 614 to the old base station 602. The request informs the old base station 602 that the user terminal will no longer utilize dedicated preconfigured uplink resources of the old base station and that they may be released. The new base station 608 transmits configuration data of the dedicated preconfigured uplink resources to the user terminal 600 and the is terminal may start utilizing the resources].
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Li because provide 


25. Vos and Li disclose the apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to: format the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a or to request the layer one HARQ acknowledgment of PUR transmissions [Vos par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/gNB 602 for acknowledgement of receipt of the message].


28. Vos demonstrates an apparatus for wireless communication at a base station, comprising: a processor, memory in electronic communication with the processor [par 0027, The network node includes a network interface for receiving and transmitting data, a processor and a non-transient memory for storing instructions. The instructions when executed by the processor cause the network node to transmit a downlink control information (DCI) to a UE]; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a set of preconfigured uplink resources par 0042, According to embodiments, if a UE expects DL data or more UL data to be sent after a UL data transmission in the PUR, the UE can request a base station, such as an evolved NodeB (eNB), a next generation NodeB (gNB) or other base station or network node configuration, to place the UE directly into ‘connected mode’ immediately after receipt of the acknowledgement (ACK) for the UL data transmission in the PUR. Consequently, DL data and any further UL data can be transmitted to the UE and from the UE, respectively, without the resource overhead which would be required for the random-access process]; receive a PUR request message from a first UE, wherein the PUR request message requests resources for one or more subsequent uplink data transmissions using PUR and indicates whether a radio resource control message for acknowledgment of reception at the base station of the one or more subsequent uplink data transmissions using PUR is requested[par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement]; determine a PUR configuration for the first UE that identifies a PUR allocation for the first UE for the uplink data transmissions using PUR [par 0043, the base station (e.g. eNB, 9NB or other base station or network node configuration) can assign a new ‘preconfigured-RNTI (PC-RNTI) during the initial PUR configuration, especially when the UL data transmission is a grant free process. The assignment of the PC-RNTI can resolve the problem due to the limited size (e.g. 16 bits) of the physical layer ID of the DL control channel]; and transmit the PUR configuration to the first UE [par 0045, As previously noted, the UE may indicate that it is not expecting DL data packets after UL data transmission is completed, and this UE may indicate that it is not expecting DL data packets during the configuration of the pre-configured UL resources. For example, the UE may indicate a non-expectation of downlink data packets during transmission of the uplink data to the network node, such as a base station, eNB or gNB].
 	Vos fail to show transmit an indication of the set of PUR to one or more UEs in a system information block; wherein the PUR configuration is based at least in part on the PUR request message.
 	In an analogous art Wang show transmit an indication of the set of PUR to one or more UEs in a system information block [par 0071, 0072, The user terminal 600 is connected to base station 602 and utilizing 604 dedicated preconfigured uplink resources. The user terminal receives System Information Block, SIB, broadcast 610 from the new base station 608. The SIB transmission may comprise PUR related information, such as PUR release enabling indication and unused PURs threshold, for example]; wherein the PUR configuration is based at least in part on the PUR request message[par 0074, 0077, The new base station transmits a PUR release request 614 to the old base station 602. The request informs the old base station 602 that the user terminal will no longer utilize dedicated preconfigured uplink resources of the old base station and that they may be released. The new base station 608 transmits configuration data of the dedicated preconfigured uplink resources to the user terminal 600 and the is terminal may start utilizing the resources]; wherein the PUR configuration is based at least in part on the PUR request message [par 0074, 0077, The new base station transmits a PUR release request 614 to the old base station 602. The request informs the old base station 602 that the user terminal will no longer utilize dedicated preconfigured uplink resources of the old base station and that they may be released. The new base station 608 transmits configuration data of the dedicated preconfigured uplink resources to the user terminal 600 and the is terminal may start utilizing the resources].
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Li because provide uplink small data transmission is support of transmission over preconfigured uplink resources (PUR) for user terminals in idle mode or connected mode.

29. Vos and Li provide the apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to: determine whether the PUR request message is formatted to request acknowledgment of PUR transmissions via radio resource control (RRC) acknowledgments or to request the layer one HARQ acknowledgment of PUR transmissions [Vos, par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI!) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with a new C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/QNB 602 for acknowledgement of receipt of the message].

30. Vos and Li create the apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to: receive a first uplink data transmission using the PUR allocation for the first UE; and transmit, based at least in part on the determined PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC acknowledgment to the first UE that indicates the first uplink data transmission was received at the base station [Vos par 0075, The DCI, at 620, may be carried on the PDCCH. After the eNB/gNB 602 sends the ACK message (contained in DCI) to the UE 601, the eNB/gNB 602, at 621, transmits RRC message with anew C-RNTI to the UE 601. Once the UE 601 receives the new C-RNTI, the UE 601, at 622, sends a HARQ ACK message to the eNB/gNB 602 for acknowledgement of receipt of the message].


31. Vos and Li disclose the method of claim 17, Vos fail to show further comprising: indicating, in the system information block, that the base station supports PUR for uplink transmissions from the UE without performing a random access procedure.
 	In an analogous art Li show further comprising: indicating, in the system information block, that the base station supports PUR for uplink transmissions from the UE without performing a random access procedure[Par 0036, 0037, the apparatus is configured to broadcast information on one or more neighboring cells supporting preconfigured uplink resources and information on request types supported by the one or more cells. he base station may broadcast information for enabling dedicated PUR release for neighboring cells]. 
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos and Li because provide uplink small data transmission is support of transmission over preconfigured uplink resources (PUR) for user terminals in idle mode or connected mode.


Claims 2, 3, 15,is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (U.S. Pub No. 2020/0092905 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1) in further view of Wang et al. (U.S. Pub No. 2020/0107396 A1).


2. Vos and Li discloses the method of claim 1, Vos and Li fail to show further comprising: formatting the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a layer one HARQ acknowledgment of PUR transmissions
 	In an analogous Wang show further comprising: formatting the PUR request message to request acknowledgment of PUR transmissions via the radio resource control message, a layer two or layer three acknowledgement, or a layer one HARQ acknowledgment of PUR transmissions [par 0032, To be more specific, when the UE 1 transmits the uplink message on the preconfigured uplink resource, the uplink message may carry the release assistance information to inform the BS 2 about whether there exists a corresponding downlink message (e.g., a higher layer acknowledgement message) related to the uplink message which is transmitted by the UE 1. If the BS 2 learns that no corresponding downlink message exists by the release assistance information, then the BS 2 will respond the UE 1 immediately after the uplink message is received successfully without waiting for a response from the core network (e.g., the mobility management entity (MME))].
 	Before the effective filing date it would have been obvious to effective filing date it would have been obvious to one of ordinary skill in the art Vos, Li, and Wang because provide an uplink transmission mechanism to reduce signaling exchange between the UE and the BS so as to further reduce the UE power consumption.

3. Vos, Li, and Wang conveys the method of claim 2, wherein the layer two or layer three acknowledgment from the base station is provided via one or more of a medium access control (MAC) control element (MAC-CE), a radio link control (RLC) status report, a packet data convergence protocol (PDCP) status report, a radio resource control (RRC) message, or any combinations thereof [Vos, par 0007, 0075, For example, many user applications sending UL data packets usually expect a DL application acknowedgement (ACK). Also, depending on the radio link control (RLC) mode, a DL RLC acknowedgement may be needed after UL data receipt].

15. Vos, Li, and Wang disclose the method of claim 1, wherein the uplink data transmissions from the UE are transmitted using a radio resource control (RRC) PUR message [Vos, par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode].

5.  	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOS et al. (U.S. Pub No. 2020/0092905 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1) further view of Krishnamurthy et al. (U.S. Pub No. 2013/0301434 Al).

5. Vos and Li creates the method of claim 4, further comprising: Vos and Wang fail to show retransmitting the first uplink data transmission using PUR responsive to the retransmission timer expiring prior to receiving the acknowledgment from the base station.
 	In an analogous art Krishnamurthy show retransmitting the first uplink data transmission using PUR responsive to the retransmission timer expiring prior to
receiving the acknowledgment from the base station [par 0061, Therefore, UE can indicate that an RLF has occurred (or near occurrence) to the eNB. The UE can suspend UL until T310 expires and then attempt RRC connection reestablishment if the EPDCCH is not configured before the timer expires. Alternatively, the UE can continue transmission on the UL until 1310 timer expires and stop UL transmission if EPDCCH is not re-configured and the timer expires. The ACK/NACK PUCCH resources available to the UE to transmit uplink signals can be configured via higher layer signaling. Thus, if such resources are available, the UE may use those resources for sending an indication to the eNB that an RLF has occurred}.
.


6.  	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOS et al. (U.S. Pub No. 2020/0092905 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1) in further view of Earnshaw et al. (U.S. Pub No. 2013/0235768 Al).

6. Vos and Li disclose the method of claim 4, further comprising: receiving the acknowledgment from the base station [Vos par 0045, For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode. Because of this indication, the UE can directly move into the connected mode, substantially immediately, after receiving the UL acknowledgement];
 	Vos and Li fail to show discontinuing the retransmission timer. In an analogous art Earnshaw show and discontinuing the retransmission timer [par 0035, if the new MAC PDU does include BSR information up to and including the last event that triggered a BSR or includes all pending data available for transmission, the MAC layer at the UE may cancel all pending SRs and stop the SR prohibit timer at step 616].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Vos, Li, and Earnshaw because latency may be .


7.  	Claims 9, 10, 13, 19, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOS et al. (U.S. Pub No. 2020/0092905 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1) in further view of Lee et al. (U.S. Pub No. 2018/0198572 Al).

9. Vos, Li, and Lee disclose the method of claim 8, Vos and Li fail to show wherein the PUR configuration provides an explicit indication of an AM PUR allocation ora UM PUR allocation to the UE, or an implicit indication of the AM PUR allocation or the UM PUR allocation to the UE, and wherein the implicit indication is based at least in part on one or more of a requested mode in the PUR request message, a default mode of operation, an indicated capability of the base station, or any combinations thereof.
 	In an analogous art Lee show wherein the PUR configuration provides an explicit indication of an AM PUR allocation or a UM PUR allocation to the UE, or an implicit indication of the AM PUR allocation or the UM PUR allocation to the UE, and wherein the implicit indication is based at least in part on one or more of a requested mode in the PUR request message, a default mode of operation, an indicated capability of the base station, or any combinations thereof [Lee par 0119, The UE is assigned PUCCH resources for UCI transmission from the BS according to the explicit or implicit scheme],


10. Vos and Li describe the method of claim 1, Vos and Li fail to show wherein the PUR request message includes a requested type of acknowledgments of PUR transmissions that indicates whether the UE requests that acknowledgments of PUR transmissions be provided via layer two or layer three signaling, or that the UE requests that acknowledgments of PUR transmissions be provided via layer one HARQ acknowledgments, wherein the requested type of acknowledgments of PUR transmissions is an explicit request or an implicit request, and wherein the implicit request is based at least in part on a default mode of operation or an indicated capability of the base station.
 	In an analogous art Lee show wherein the PUR request message includes a requested type of acknowledgments of PUR transmissions that indicates whether the UE requests that acknowledgments of PUR transmissions be provided via layer two or layer three signaling, or that the UE requests that acknowledgments of PUR transmissions be provided via layer one HARQ acknowledgments |Lee, par 0126, a PUCCH resource index for ACK/NACK transmission is a signaling value received from a higher layer], wherein the requested type of acknowledgments of PUR transmissions is an explicit request or an implicit request [par 0119, The UE is assigned PUCCH resources for UCI transmission from the BS according to the explicit or implicit scheme}, wherein the requested type of acknowledgments of PUR transmissions is an explicit request or an implicit request, and wherein the implicit request is based at least in part on a default mode of operation or an indicated capability of the base station |par 0121, In the 3GPP LTE system, the UE receives a data unit (e.g., PDSCH) from the BS and transmits ACK/NACK to the data unit to the BS through implicit PUCCH resources decided by PDCCH resources carrying scheduling information for the data unit].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Li, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.


13. Vos and Li teaches the method of claim 1, Vos and Li fail to show wherein the transmitting the PUR request message to the base station is performed via uplink resources provided to the UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof
 	In an analogous art Lee show wherein the transmitting the PUR request message to the base station is performed via uplink resources provided to the UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof [Lee par 0018, The ACK/NACK information and the channel! state information maybe transmitted using PUCCH format 2/2a/2b, when the ACK/NACK information corresponds only to a PDCCH indicating Semi-Persistent Scheduling (SPS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Li, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.

19. Vos and Li provide the method of claim 18, Vos and Li fail to show further comprising: receiving a first uplink data transmission using the PUR allocation for the first UE; and transmitting, based at least in part on the determining the PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC acknowledgment to the first UE that indicates the first uplink data transmission was received at the base station
 	In an analogous art Lee show further comprising: receiving a first uplink data transmission using the PUR allocation for the first UE; and transmitting, based at least in part on the determining the PUR configuration, one or more of a layer one HARQ acknowledgment or an RRC acknowledgment to the first UE that indicates the first uplink data transmission was received at the base station [Lee, par 0109, 0134, The BS transmits information associated with resource allocation of a Paging Channel (PCH) and a Downlink-Shared Channel (DL-SCH) which are transport channels, a UL scheduling grant, Hybrid Automatic Repeat Request (HARQ) information. The BS may transmit a plurality of data units to the UE in a given cell(s) (or CC(sj) and the UE may transmit ACK/NACK signals for the plurality of data units in one subframe. The UE maybe allocated one or plural cells (or DL CCs) for receiving a PDSCH for DL data reception. A cell (or DL CC(sj) for the UE maybe semi-statically configured or reconfigured by RAC signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Li, and Lee because this provide a method for transmitting Acknowledgement/Negative Acknowledgement (ACK/NACK) information at a User Equipment (UE) in a wireless communication system.


22. Vos and Li discloses the method of claim 17, Vos and Li fail to show wherein the PUR request message is received from the first UE via uplink resources provided to the first UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof
 	In an analogous art Lee show wherein the PUR request message is received from the first UE via uplink resources provided to the first UE in one or more of an uplink grant, a semi-persistent scheduling (SPS) uplink grant, an early data transmission (EDT) of a random access procedure, a different PUR resource, or any combinations thereof [Lee par 0018, The ACK/NACK information and the channel state information maybe transmitted using PUCCH format 2/2a/2b, when the ACK/NACK information corresponds only to a PDCCH indicating Semi-Persistent Scheduling (SPS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Vos, Li, and Lee because this provide a method 


26. Vos provide the apparatus of claim 24, Vos and Li fail to show wherein the instructions are further executable by the processor to cause the apparatus to: initiate a retransmission timer responsive to transmitting a first uplink transmission to the base station; and monitor, during a time period associated with the retransmission timer, for an acknowledgment from the base station that indicates the first uplink transmission was received at the base station.
In an analogous art Lee show wherein the instructions are further executable by the processor to cause the apparatus to: initiate a retransmission timer responsive to transmitting a first uplink transmission to the base station; and monitor, during a time period associated with the retransmission timer, for an acknowledgment from the base station that indicates the first uplink transmission was received at the base station [Lee, par 0109, 0134, The BS transmits information associated with resource allocation of a Paging Channel (PCH) and a Downlink-Shared Channel (DL-SCH) which are transport channels, a UL scheduling grant, Hybrid Automatic Repeat Request (HARQ) information. The BS may transmit a plurality of data units to the UE in a given cell(s) (or CC(sj) and the UE may transmit ACK/NACK signals for the plurality of data units in one subframe. The UE may be allocated one or plural cells (or DL CCs) for receiving a PDSCH for DL data reception. A cell (or DL CC(sj) for the UE maybe semi-statically configured or reconfigured by RRC signaling].
.


8.  	Claims 11, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2013/0223301 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1) in further view of Huang et al. (U.S. Pub No. 2018/076340 Al).


11. Vos and Li display the method of claim 1, Vos and Li fail to show wherein the UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization, and the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested.
 	In an analogous art Huang show wherein the UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization [par 0003, LTE and SAE jointly form an evolved packet system (EPS), and end-to-end all-IP networking and a flattened network structure are used in an EPS network architecture. In addition, the 3GPP also currently carries out a Cellular Internet of Things (CloT)-based study].

 	Vos show the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested [par 0013, most solutions or proposals have been concentrating on applications that only send uplink data packets without any application layer acknowledgments or just require the full access procedure to enter the connected mode]


23.Vos and Li conveys the method of claim 17, Vos and Li fail to show wherein the first UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization, and the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested.
In an analogous art Huang show wherein the UE is configured for user-plane (UP) cellular Internet of things (CloT) evolved packet system (EPS) optimization, control-plane (CP) CloT EPS optimization, CP CloT 5GS optimization, or UP CloT 5GS optimization [par 0003, LTE and SAE jointly form an evolved packet system (EPS), and end-to-end all-IP networking and a flattened network structure are used in an EPS network architecture. In addition, the 3GPP also currently carries out a Cellular Internet of Things (CloT)-based study].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Li, and Haung because this would provide performing packet translation according to specific non-IP data transmission information may strengthen negotiation capabilities of the two parties, so that the solution has stronger operability and better practicality.
 	Vos disclose the PUR request message indicates that layer two or layer three acknowledgment of PUR transmissions is requested [par 0013, most solutions or proposals have been concentrating on applications that only send uplink data packets
without any application layer acknowledgments or just require the full access procedure to enter the connected mode]


9.  	Claims 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2013/0223301 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1) in further view of Johansson et al. (U.S. Pub No. 2013/0084869 Al).

12. Vos and Li defines the method of claim 1, Vos and Li fail to show further comprising: identifying data traffic at the UE to be transmitted using the PUR; determining a quality of service (QOS) associated with the data traffic; and formatting the PUR request message based at least in part on the data traffic and the QOS associated with the data traffic.
par 0013, From the network perspective, upon receiving and evaluating information contained in the traffic indicator, the network triggers a QoS modification procedure by applying one or more QoS modification algorithms]; determining a quality of service (QOS) associated with the data traffic; and formatting the PUR request message based at least in part on the data traffic and the QOS associated with the data traffic [par 0053, 0061, Such functions including detecting traffic-related information, such as identifying the special UE or detecting background traffic; modifying QoS algorithms, Upon receiving the traffic information, at point 515, eNB-1 502 uses the information to optimize Uu efficiency of UE 501, such as changing scheduling priority for UE 501. eNB-1 502 may determine to apply a different or relaxed QoS requirement upon detecting or determining one or more of the traffic indictors, such as a traffic history is evaluated to be background traffic or sparse traffic, a low power consumption is preferred].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Li, and Johansson because this provides a method for a user equipment (UE) to indicate traffic-related information to a network.

10.  	Claims 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2013/0223301 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1) in further view of Griot et al. (U.S. Pub No. 2016/0374048 All).


 	In an analogous art Ginot show wherein the UE is in an idle mode prior to transmitting the uplink data transmissions using PUR and returns to the idle mode upon completion of the uplink data transmissions [abstract, The UE may be in idle mode prior to the small data transmission, and in some examples may return to idle mode following the transmission of the small data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Li, and Griot because this provides improved systems, methods, and/or apparatuses for transmission of small data packets through a paging procedure in a Machine Type Communication (MTC) or cellular internet of things (CloT) system.

11. 	 Claim 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub No. 2013/0223301 A1) in view of Li et al. (U.S. Pub No. 2021/0345372 A1) in further view of Montojo et al. (U.S. Pub No. 2012/01 138328 Al).

16. Vos and Li provides the method of claim 1, wherein: the UE has a prior PUR allocation prior to the transmitting the PUR request message, and the PUR request message requests a reconfiguration of the prior PUR allocation [Vos par 0045, the UE that will receive DL data packets would indicate that it is expecting DL data packets after UL data transmission is completed. It would be readily understood that the opposite is possible, wherein the UE can indicate that it is not expecting DL data packets after UL data transmission is completed. For example, the UE may indicate that it is expecting DL data packets during the configuration of the pre-configured UL resources (e.g. radio resource control (RRC) configuration) for the grant free UL data transmission that it is to be directly put into the connected mode]
 	Vos and Li fail to show the PUR configuration indicates the PUR request is rejected by the base station; and the UE, responsive to the rejected PUR request, performs one of releasing an existing PUR allocation, maintaining the prior PUR allocation, or requesting other uplink resources from the base station.
 	In an analogous art Montojo show the PUR configuration indicates the PUR request is rejected by the base station; and the UE, responsive to the rejected PUR request, performs one of releasing an existing PUR allocation, maintaining the prior PUR allocation, or requesting other uplink resources from the base station [par 0101, A module 1066 may determine which type(s) of control information to receive on the PUCCH and/or PUSCH in the subframe. A module 1054 may obtain ACK/NACK from the PUCCH or PUSCH (as indicated by module 1066), perform unbundling if necessary, and provide indications to terminate or continue transmission of each packet. A module 1060 may process CSI from the PUCCH or PUSCH (as also indicated by module 1066). Module 1060 may determine the number of packets to send, determine a precoding matrix or vector to use for data transmission to UE 120x, and select a modulation and coding scheme (MCS) for each packet to transmit to UE 120x based on the CS/].
 	 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of Vos, Li, and Montojo because a base station may .

Response to Arguments

Vos, Wang, Krishnamurthy, Earnshaw, Lee'572, Lee'301, Huang, Johansson, Griot, and Montojo—alone or in any combination—do not teach or suggest “determining, based at least in part on the system information block, that the base station supports preconfigured uplink resources (PUR) for uplink transmissions from the UE using PUR without performing a random access procedure,” as recited in amended independent claim 1.
However, the UE requesting the base station put the UE directly into a connected mode does not disclose “determining, based at least in part on the system information block, that the base station supports preconfigured uplink resources (PUR) for uplink transmissions from the UE using PUR without performing a random access procedure,” as recited in amended independent claim 1.
Merely stating that uplink resources may be indicated in a SIB does not overcome the deficiencies of Vos and Wang in teaching “determining, based at least in part on the system information block, that the base station supports preconfigured uplink resources (PUR) for uplink transmissions from the UE using PUR without performing a random access procedure.” The Office Action does not show how Vos in view of Wang and Lee teaches or suggests this feature of amended independent claim 1.

The applicant arguments are moot in view of newly rejected claims. Analogous art Li show based at least in part on the system information block, that the base station supports preconfigured uplink resources (PUR).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
					/SYED ALI/                                                      Primary Examiner, Art Unit 2468